Case 1:17-cv-24440-DPG Document 60 Entered on FLSD Docket 01/03/2020 Page 1 of 2

 

FILING FEE
paip A/O

In F
n Forma vo

Pauperis

 

JAMES PRICE,
Plaintiff,

Vv.

NATIONAL SECURITY AGENCY,

—— —— —————Yefendant

enter
Angela E. Noble, Clerk

 

B"H
UNITED STATES DISTRICT COURT
OR THE SOUTHERN DISTRICT OF FLORIDA

FILED FILED BY_-G wah

CASE No. 1:17-CV-24440-DPG
JAN 02 2020 “|

ANGELA E. NOBLE i
CLEAK U.S. DIST. CT. :
S. D. OF FLA. - MIAMI

 

—

REC'D By |

aN 03-2000

 

 

COMES NOW, James Price ("the Plaintiff") ,

Appeal in the above styled case,

 

/ ANGE! E. NOBLE

 

 

NOTICE OF APPEAL

and files this, his Notice of

and hereby appeals to the United States

Court of Appeals for the Eleventh Circuit from the decision(s) of this Court

entered on September 26, 2019 [ECF Nos. 56-57] and December 5,

No. 59].

2019 [ECF

DATED: December 30, 2019

Respectfully Submitted,

Wa |

Jamed Pric Price

USM No. 98922004

Plaintiff

Federal Correctional Institution
P.O. Box 779800

mam Florida 33177-9800 |
Tel.: 305-259-2268

Fax:  305- 259-2383

Email: PriceJamesE@Outlook. com
       

 

 

 

 

 
     
    
 

sames Pric@ase 1:17-cv- 24440-DPG Docu g ° Bul
,USM 98922004 ¢ eee
*rederal Correctional Institution » ¢ x : 2
‘P.O. Box 779800 c ve | Beta |
Miami. FL.33177-9800 _ - ne Pe PETTY ee
a LEGAL MAIL
> UNITED STATES United States District Court
reali For the Southern District of Florida \
G Ce TRACKING? United States Federal Courthouse
SPS TRAGKIN o 400 North Miami Avenue, RM: 8N09 )
8 Miami, Florida 33128-7716
$3.
Bé
#8 .
9114 9014 9645 0058 2090 50 | WHE DR-TRLESS juead gg] pbejabegagaffUEjaan jaf He ghjafeayafag] Pi
mie Pi ieee Hp TEP THT
| JAN 02 20207
INSPECTED... RECEIVED \_ =r
Dooneg Lakatyg ck Mo. age
hoi 5
OL HSL:
Sit
v
ENE ifeiy

LECT VA, BOS JOM SHANE: Ou a . :
; SNOW GASSRIOVd Siva Y 2208.

 

BE ee : i . ae

 
